Citation Nr: 1724408	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-23 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an earlier effective date than June 28, 2010 for the assignment of a 100 percent rating for service-connected panic disorder and agoraphobia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel






INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran has filed a notice of disagreement at the RO regarding the effective date for the grant of special monthly compensation based on housebound criteria as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of addressing the appeal.  Action by the Board at this time may serve to delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the appeal issue presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets additional delay but finds that further development is necessary to fully satisfy the duty to assist prior to final adjudication of the claim.  

The Veteran contends that he is entitled to an effective date of July 11, 2007 for the grant of a 100 percent disability rating for his service-connected panic disorder and agoraphobia because that is when he initially filed a claim for a total rating based on individual unemployability (TDIU) and VA treatment records at that time showed that he retired early due to his psychiatric symptomatology.  The record reflects that the Veteran's claim for a TDIU was adjudicated and denied in an April 2008 rating decision.  The Veteran did not appeal.  The April 2008 rating decision is final.  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Veteran has not alleged CUE.  Thereafter, he filed a second claim for a TDIU that was received on June 28, 2010.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a) (West 2014).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2016).  The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

Additionally, relevant to claims such as this one that were filed before March 24, 2015, 38 C.F.R. § 3.157(b) indicates that once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  For decisions on or after July 21, 1992, VA treatment records are considered to be in constructive possession of VA adjudicators on the date they were created, regardless of whether they were physically in the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  The date of receipt of claim will be considered the date of receipt of competent evidence from a private provider or layperson that shows a reasonable possibility of entitlement to benefits, and the date of receipt of evidence from a state or other institution.  38 C.F.R. § 3.157(b)(2)-(3) (2014).

Pursuant to these regulations, there are two possible avenues to consider when adjudicating the issue of entitlement to an earlier effective date for the 100 percent rating.  It must be considered whether at any time between the last final denial of an increased rating for this disorder or a TDIU and June 28, 2010 the claims file contains a treatment record that could be accepted as an informal claim for increased benefits pursuant to 38 C.F.R. § 3.157(b).  If that approach should prove unavailing, consideration is to be given as to whether entitlement arose within the year prior to the claim for benefits received June 28, 2010 pursuant to 38 C.F.R. § 3.400.

Here, the only VA treatment records available for the Board's review are from the Miami VA Medical Center (VAMC) dated in January 2007.  Notably, in the May 2011 rating decision and the July 2012 statement of the case, the RO also considered VA records from the Birmingham VAMC beginning May 19, 2010.  In addition, in the October 2010 VA examination report, the examiner noted the Veteran had sought outpatient treatment for his mental health disorder from 2007 to the present at the Birmingham VAMC.  There are no VA treatment records dated between January 2007 and April 2012 associated with the claims file.

The Board finds that VA treatment records corresponding to the period from 2007 to June 28, 2010 are necessary in order to adjudicate the Veteran's claim and satisfy the duty to assist.   Following association of these records with the claims file, the RO should consider the provisions of former 38 C.F.R. § 3.157 in considering the claim for an earlier effective date for the grant of a 100 percent rating for panic disorder and agoraphobia. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Birmingham, Alabama for the period between January 2007 and June 28, 2010 and associate them with the electronic claims file.  All efforts to obtain such records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After outstanding records are obtained, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded an appropriate time to respond before the claim is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




